DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 2-19 in the reply filed on Oct. 11, 2022 is acknowledged.
Claim 1 has been canceled.
Claims 20-26 have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkata (2014/0171071).
Regarding claim 2, Venkata discloses a method (see abstract, fig.1, element 102 and its description), comprising: initiating a check in operation at a device (see abstract, fig.1, elements 102, 104, fig.2. step 202, paragraphs [0036-0038], fig.2, and descriptions), wherein: the check in operation comprises one or more check in attempts (see paragraph [0028]); and each check in attempt of the one or more check in attempts comprises forming a communication and transmitting the communication (see fig.1, elements 102, 104/106, paragraphs [0028], [0031], [0044], fig.2, and descriptions); monitoring whether the device is in cell coverage during the check in operation (see fig.1, element 118, paragraphs [0031], [0036], [0040], fig.2, and descriptions); and in response to monitoring that the device is in cell coverage at a time that the check in operation is initiated, in response to monitoring that the device enters cell coverage during the check in operation, or a combination thereof, performing a check in attempt of the one or more check in attempts (see fig.1, elements 118, 108, paragraphs [0036], [0040], fig.2, and descriptions).
Regarding claim 3, Venkata further discloses wherein the communication comprises a location of the device (see paragraph [0040], [0060]).
Regarding claim 4, Venkata further discloses determining whether the check in attempt is successful (see fig.1, elements 118, 108, paragraphs [0036], [0039-0040], [0050], fig.2, and descriptions).
Regarding claim 5, Venkata further discloses in response to monitoring that the device is not within cell coverage during the check in operation, providing information on a display of the device indicating that the check in operation is in progress and that the device is waiting to enter cell coverage to perform additional check in attempts of the one or more check in attempts (see paragraph [0039]).
Regarding claim 6, Venkata further discloses in response to monitoring that the device is not within cell coverage during the check in operation, entering a power saving mode until the device enters cell coverage (see paragraphs [0038], [0044], [0085]).
Regarding claim 7, Venkata further discloses wherein the check in operation is initiated by a user selection (see fig.1, element 110/102, fig.2, step 202, paragraph [0052] and descriptions).
Regarding claim 8, Venkata further discloses wherein the check in operation is initiated automatically by the device (see fig.1, element 110/102, fig.2, step 202, paragraph [0052] and descriptions).
Regarding claim 9 Venkata further discloses in response to monitoring that the device leaves cell coverage during the check in operation, providing information on a display of the device indicating that the check in operation is in progress and that the device is waiting to enter cell coverage to perform additional check in attempts of the one or more check in attempts (see paragraphs [0039], [0050]).
Regarding claim 10, Venkata further discloses in response to monitoring that the device is within cell coverage during the check in procedure, determining whether the check in attempt completed (see paragraphs [0036], [0039-0040], [0050]).
Regarding claim 11, Venkata further discloses determining whether global positioning system information corresponding to at least one check in attempt of the one or more check in attempts is old, inaccurate, or a combination thereof (see paragraphs [0036], [0040], [0054-0055], [0060]).
Regarding claim 12, Venkata further discloses in response to the global positioning system information being old, inaccurate, or the combination thereof, waiting for improved global positioning system information and initiating another check in attempt of the one or more check in attempts (see paragraphs [0036], [0040], [0054-0055], [0060]).
Regarding claim 13, Venkata further discloses in response to the check in attempt being completed, determining whether the device has moved beyond a threshold distance from a location indicated by the check in attempt (see paragraphs [0040], [0054-0055], [0060]).
Regarding claim 14, Venkata further discloses in response to the device moving beyond the threshold distance from the location indicated by the check in attempt, performing another check in attempt of the one or more check in attempts with updated location information (see paragraphs [0040], [0044], [0054-0055], [0060], [0068-0069]).
Regarding claim 15, Venkata further discloses transmitting information indicating an age of information of at least one check in attempt of the one or more check in attempts, an accuracy of the information, or a combination thereof (see paragraphs [0044], [0068]).
Regarding claim 16, Venkata further discloses wherein the check in operation is initiated in response to a predetermined time period elapsing (see paragraphs [0007], [0039]).
Regarding claim 17, Venkata further discloses wherein the check in operation is initiated in response to a predetermined distance being traveled (see paragraphs [0040], [0054]).
Regarding claim 18, Venkata further discloses wherein the check in operation is initiated in response to the device being within a predetermined distance of a location previously having a successful transmission (see paragraphs [0036], [0039-0040], [0050], [0054]).
Regarding claim 19, Venkata further discloses saving information indicating locations having a false negative transmission (see fig.1, element 112, paragraphs [0036], [0049-0051], [0064] and its description).


Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647